Order denying plaintiff’s motion to strike the affirmative defenses unanimously modified to the extent of striking the first, second, third and fifth defenses. The fifth defense is insufficient and the first and second may be proven under the general denial. The allegation of the third defense that plaintiff accepted a deed with full knowledge of all matters alleged in the complaint may also be proven under the general denial. The alleged request not to discuss the electrical equipment in the presence of representatives of the bank may be admissible in evidence but we are not prepared to say what legal significance such proof would have or that it would have the significance assigned to it in the third defense. As so modified the order is affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Order granting defendants’ motion for an order directing plaintiff to serve a verified reply to the affirmative defenses contained in the answer, unanimously reversed and the motion denied. No useful purpose will be served by directing a reply. Concur—-Peek, P. J., Breitel, Botein, Rabin and Cox, JJ.